Citation Nr: 1004155	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served on active duty from June 1980 to 
September 1984 and from October 2001 to March 2002.  She also 
had duty in a reserve component of the military, including on 
May 4, 1989.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 decision by the RO.  
In August 2005, the appellant initiated an appeal of the RO's 
decision by filing a VA Form 9 (Appeal to Board of Veterans' 
Appeals) wherein she indicated, among other things, that she 
wished to have a BVA hearing at the RO.

In March 2008, the RO informed the appellant that her hearing 
election in August 2005 was premature, inasmuch as her appeal 
to the Board had not yet at that time been perfected.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  She was asked to complete a new form reflecting her 
current hearing preferences.  She was informed that if a 
response was not received, her appeal would be forwarded to 
the Board for further processing.  Inasmuch as she has not 
responded, the Board must conclude that she no longer desires 
a hearing.


FINDINGS OF FACT

1.  The appellant has been found to have degenerative joint 
disease and a congenital abnormality of the lumbar spine.  
Degenerative joint disease and the congenital defect were not 
noted during the first period of service.

2.  The degenerative joint disease and congenital defects 
were diagnosed before the second period of active duty and 
there is no indication of any increase in severity in the 
pathology during that period of service.  She was discharged 
secondary to other physical disabilities unrelated to the 
back.

3.  The appellant sustained an acute back injury during a 
period of duty for training in May 1989.  This resolved with 
conservative treatment and there is no clinical evidence that 
currently demonstrated back pathology was related to this 
event during period or reserve duty.


CONCLUSION OF LAW

The appellant does not have a current low back disability 
that was incurred in or aggravated by service or active or 
inactive duty for training; arthritis of the lumbar spine may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for a 
back disability.  She maintains that her current difficulties 
can be attributed to an injury she sustained in service in 
May 1989.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a pre-adjudicatory VCAA notice 
letter sent to the appellant in July 2004, the RO informed 
her of the information and evidence required to substantiate 
her claim and of her and VA's respective duties for obtaining 
the information and evidence.

The Board recognizes that the July 2004 letter did not 
contain notice with respect to how a rating and/or effective 
date would be assigned if the appellant's claim for 
compensation was granted. The Board notes, however, that no 
questions with respect to those matters are currently before 
the Board on appeal.  Indeed, as set forth below, the Board 
has determined that the appellant's claim must be denied.  
Consequently, no rating or effective date will be assigned as 
a matter of law.  Under the circumstances, the Board finds 
that the purpose of the notice requirement has been 
satisfied.  The fundamental fairness of the adjudication has 
not been affected, and no further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the claimant suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service treatment 
records have been obtained, as have records of post-service 
VA medical treatment and examination.

The Board recognizes that no formal VA medical opinion has 
been obtained with respect to the etiology of the appellant's 
back disability.  The Board notes, however, that the record 
is completely devoid of any credible, competent evidence to 
show that her back disability may be associated with an 
event, injury, or disease in service.  See discussion, Part 
II, infra.  Under the circumstances, no VA examination and/or 
opinion is necessary.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (holding, in part, that an examination 
may be required under the provisions of 38 C.F.R. 
§ 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation).  
Accordingly, and because the appellant has not adequately 
identified and/or provided releases for any other evidence, 
relevant to her claim, that exists and can be procured, no 
further development action is required.

II.  The Merits of the Appeal

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability pre-existed service and was 
aggravated thereby.  Id.

If a claimant with service after December 31, 1946 qualifies 
for status as a "veteran" with respect to a particular 
period of service, she is presumed to have been in sound 
condition when examined, accepted, and enrolled for that 
period of service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
service.  Id.

Similarly, if a claimant qualifies for status as a 
"veteran" with respect to a particular period of service, 
and it is shown that a pre-existing disability underwent an 
increase in severity during that service, the disability is 
presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the increase was due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

If a "veteran" serves 90 days or more of continuous active 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent or more during the one-
year period following her separation from that service, 
service connection for the condition may be established on a 
presumptive basis, notwithstanding that there is no in-
service record of the disorder.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The presumption may be rebutted by 
affirmative and competent evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2009).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for arthritis and other disorders 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.307(a) (2009).  Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Consequently, such a claimant can establish 
service connection for a disability only if the evidence is 
in equipoise or weighs in favor of the claimant insofar as it 
shows either that the disability was incurred in service, or 
that it pre-existed service and increased in severity during 
service beyond the natural progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), the evidence must 
establish that the claimant was disabled from a disease or 
injury incurred or aggravated in line of duty during that 
period of ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2009); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  To establish status as a "veteran" based upon a 
period of inactive duty training (INACDUTRA), the evidence 
must establish that the claimant was disabled from an injury 
incurred in or aggravated in the line of duty during that 
period of training, or that she had an acute myocardial 
infarction, a cardiac arrest, or cerebrovascular accident 
during such training.  38 U.S.C.A. § 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2009).  The fact that a 
claimant has established status as a "veteran" for purposes 
of other periods of service (e.g., a prior or subsequent 
period of active duty) does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of a 
period of ACDUTRA or INACDUTRA where the claim for benefits 
is premised on that period of ACDUTRA or INACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the evidence of record shows that the 
appellant's military service includes periods of active duty 
(from June 1980 to September 1984 and October 2001 to March 
2002) and reserve service (between September 1984 and October 
2001).  She clearly qualifies as a "veteran" with respect 
to her periods of active duty.  With respect to her reserve 
service, however, the record shows that service connection 
has not heretofore been established for any disability due to 
disease or injury incurred in or aggravated by a period of 
ACDUTRA, or due to injury incurred in or aggravated by a 
period of INACDUTRA.  As a result, she does not qualify for 
status as a "veteran" with respect to her periods of 
reserve service, and the aforementioned presumptions 
pertaining to soundness, aggravation, and chronic diseases 
are inapplicable to that service.  In order for her to 
prevail on her claim for service connection on the basis of 
reserve service, the evidence must be in equipoise or weigh 
in favor of a finding either that a back disability was 
incurred during a period of ACDUTRA or INACDUTRA, or that the 
disability increased in severity during such service beyond 
the natural progress of the condition.

Turning to the evidence, the Board notes that the appellant's 
service treatment records from her first period of active 
duty (June 1980 to September 1984) are completely negative 
for any reference to complaints of, or treatment for, a 
disability of the back, as is a periodic service department 
examination report from December 1988.

In May 1989, the appellant presented for treatment with 
complaints that she felt something "pop" in her low back 
when she stood up after bending over to pick up a bolt.  She 
denied having a prior history of low back pain.  On 
examination, she was noted to walk guardedly.  Her back was 
tender to palpation over the lumbar area, she had pain on 
movement in any direction, and straight leg raising was 
positive at 40 to 45 degrees.  The clinical assessment was 
that she had acute low back pain.  She was treated with bed 
rest, heat, and medication.  An associated AF Form 560 
(Authorization and Treatment Statement) shows that the injury 
was incurred in the line of duty.

On follow-up examination three days later, the appellant 
reported that she felt a lot better, with no significant 
pain.  Objectively, she had good mobility.  The clinical 
assessment was that her back pain was resolving.  On 
subsequent periodic service department examination, conducted 
in November 1992, she denied having recurrent back pain and 
her spine was found to be normal.

In March 1994, the appellant presented for VA treatment with 
complaints of left hip pain for several months, worse over 
the past week.  Incidentally noted on X-ray, unrelated to the 
hips, were what was described as "hypertrophic transverse 
processes in the last lumbarized vertebra forming small 
pseudoarthroses of the sacrum" and "transitional lumbar 
vertebra with bilateral pseudoarthroses of the sacrum."

In April 1994, the appellant presented for VA treatment with 
complaints of back pain.  She reported that she had injured 
her back while lifting a patient in the course of her work as 
a nurse's assistant three days earlier.  On examination, her 
gait was normal.  She could bend to 90 degrees at the waist 
and her reflexes were brisk and symmetric.  She denied 
radiation of pain to the legs.  X-rays of the lumbar spine 
revealed six lumbarized vertebral segments.  There was 
minimal narrowing of the intervertebral disc space at L4-5 
and degenerative spurs involving the sacroiliac joints.  The 
examiner interpreted the films as showing mild degenerative 
joint disease and recorded a diagnostic impression of low 
back pain/strain.  The appellant was treated with medication 
and was to do no lifting until the pain resolved.  On follow-
up examination two days later, she reported that her 
condition had not improved.  On subsequent periodic service 
department examination in December 1997, however, her spine 
was found to be normal.  

In March 2000, the appellant presented for VA treatment with 
complaints of injuring her back two days earlier while 
lifting a child's book bag out of an automobile.  She 
reported similar episodes in the past with treatment and good 
relief.  On examination, she reported discomfort across the 
lower back with mild muscle tension only to palpation.  She 
had good sensation, negative leg lifts, and her gait was 
normal with no limitation of motion.  The clinical assessment 
was that she had low back pain/sprain.  She was treated with 
rest, heat, and medication.  On follow-up examination one 
week later, it was noted that her acute back pain had 
steadily improved.

Subsequent service department and VA clinical records are 
essentially negative for any significant mention of back 
problems until March 2006, when the appellant underwent a VA 
examination in connection with her claims for compensation 
and pension.  At that time, she reported a history of low 
back pain "on and off" since the late 1980's.  She 
indicated that the pain was presently occurring with 
standing, and was worse with prolonged standing.  She denied 
weakness and paresthesias, but reported occasional radiation 
of pain down the lateral aspect of the left thigh.  On 
examination, she had 90 degrees of flexion; 20 degrees of 
extension; 30 degrees of lateral bending, bilaterally; and 45 
degrees of rotation, bilaterally.  She reported pain only at 
the extreme of rotation to the left.  The examiner noted that 
there was no objective pain behavior in any of those motions, 
other than as mentioned, and no palpable spasm or objective 
evidence pain.  The examiner also noted that X-rays in April 
2005 were interpreted to reveal a sixth lumbarized vertebra, 
T12 being non-rib-bearing, and bilateral sacralization of L5 
with pseudoarthrosis formation.  The clinical impression was 
that she had a normal examination of the lumbar spine, with 
minor congenital abnormalities shown on X-ray. 

Following review of the evidence, and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Although the 
appellant maintains that her current difficulties can be 
attributed to the in-service injury in May 1989, the record 
does not establish that she has the medical training 
necessary to offer a competent opinion as to the etiology of 
her disorder.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  As a result, her 
assertions in that regard cannot be accorded any probative 
weight.  Moreover, current history conflicts with the more 
contemporaneous history of no back problems in the 1990's 
except for civilian incidents.  The competent and probative 
evidence shows that the in-service injury in May 1989 was 
acute, that her spine was found to be normal on later 
examination in November 1992, and that her complaints of pain 
in April 1994 and March 2000 were attributable to subsequent, 
discrete civilian injuries.  None of the evidence suggests 
that degenerative joint disease and/or congenital 
abnormalities of the lumbar spine underwent a chronic or 
permanent worsening during service, or that arthritis was 
manifested to a compensable degree during the one-year period 
following either of her periods of active duty, and no 
credible, competent evidence has been received to show that 
her disability may otherwise be associated with an event, 
injury, or disease in service.  Under the circumstances, the 
Board must conclude that the greater weight of the evidence 
is against the claim.  The appeal is denied.





ORDER

Service connection for a back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


